FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2014 Commission File Number: 001-33068 ULTRAPETROL (BAHAMAS) LIMITED (Translation of registrant's name into English) Ocean Centre, Montagu Foreshore East Bay St. Nassau, Bahamas P.O. Box SS-19084 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X] Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 are a copy of the Company's report for the three months ended March 31, 2014, containing certain unaudited financial information and Management's Discussion and Analysis of Financial Condition and Results of Operations for the three months ended March 31, 2014 and 2013 (unaudited). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ULTRAPETROL (BAHAMAS) LIMITED (registrant) By: /s/ María Cecilia Yad Name: María Cecilia Yad Title: Chief Financial Officer Dated: May 14, 2014 Exhibit 1 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Our disclosure and analysis in this report concerning our operations, cash flows and financial position, including, in particular, the likelihood of our success in developing and expanding our business, include forward-looking statements. Statements that are predictive in nature, that depend upon or refer to future events or conditions, or that include words such as "expects," "anticipates," "intends," "plans," "believes," "estimates," "projects," "forecasts," "will," "may," "should," and similar expressions are forward-looking statements. Although these statements are based upon assumptions we believe to be reasonable based upon available information, including projections of revenues, operating margins, earnings, cash flow, working capital and capital expenditures, they are subject to risks and uncertainties. These forward-looking statements represent our estimates and assumptions only as of the date of this report and are not intended to give any assurance as to future results. As a result, you should not place undue reliance on any forward-looking statements. We assume no obligation to update any forward-looking statements to reflect actual results, changes in assumptions or changes in other factors, except as required by applicable securities laws. Factors that might cause future results to differ include, but are not limited to, the following: · future operating or financial results; · pending or recent acquisitions, business strategy and expected capital spending or operating expenses, including drydocking and insurance costs; · general market conditions and trends, including charter rates, vessel values and factors affecting vessel supply and demand; · our ability to obtain additional financing or amend existing facilities or refinance existing facilities; · our financial condition and liquidity, including our ability to obtain financing in the future to fund capital expenditures, acquisitions and other general corporate activities; · our expectations about the availability of vessels to purchase, the time that it may take to construct and obtain delivery of new vessels, or vessels' useful lives; · our dependence upon the abilities and efforts of our management team; · changes in governmental rules and regulations or actions taken by regulatory authorities; · adverse weather conditions that can affect production of some of the goods we transport and navigability of the river system on which we transport them; · the highly competitive nature of the ocean-going transportation industry; · the loss of one or more key customers; · fluctuations in foreign exchange rates and inflation in the economies of the countries in which we operate, including wage inflation as a result of trade union negotiations; · adverse movements in commodity prices or demand for commodities may cause our customers to scale back their contract needs; and · potential liability from future litigation. 4 ULTRAPETROL (BAHAMAS) LIMITED MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) The following discussion and analysis should be read in conjunction with the unaudited condensed consolidated financial statements of Ultrapetrol (Bahamas) Limited (the "Company") and subsidiaries for the three months ended March 31, 2014, and 2013 included elsewhere in this report. Our Company We are an industrial shipping company serving the marine transportation needs of clients in the geographic markets on which we focus. We serve the shipping markets for grain, forest products, minerals, crude oil, petroleum and refined petroleum products, the general cargo and container trade, as well as the offshore oil platform supply market through our operations in the following three segments of the marine transportation industry. Our River Business, with 679 barges and 33 pushboats as of March 31, 2014, is the largest owner and operator of river barges and pushboats that transport dry bulk and liquid cargoes through the Hidrovia Region of South America, a large area with growing agricultural, forest and mineral related exports. This region is crossed by navigable rivers that flow through Argentina, Brazil, Bolivia, Paraguay and Uruguay to ports serviced by ocean export vessels. These countries are estimated to account for approximately 55% of world soybean production in 2014, as compared to 30% in 1995. We also have a barge building facility at Punta Alvear, Argentina, which is the most modern of its kind in South America. During the first quarter of 2014 we have continued to produce barges for third parties as well as for our own account. Our Offshore Supply Business owns and operates vessels that provide critical logistical and transportation services for offshore petroleum exploration and production companies, in the coastal waters of Brazil and the North Sea. As of March 31, 2014, our Offshore Supply Business fleet consisted of fourteen Platform Supply Vessels, or PSVs, eleven of which were in operation. Our three recently acquired newbuilt PSVs UP Agate, UP Coral and UP Opal arrived in the North Sea (UK) during the first quarter of 2014. Two of them, UP Agate and UP Coral, commenced their operation during April 2014, while our UP Opal commenced in May 2014. Our Ocean Business, as of March 31, 2014, operates six ocean-going vessels that we employ in the South American coastal trade where we have preferential rights and customer relationships. The six vessels are comprised of four Product Tankers and two container feeder vessels. We are focused on growing our businesses with an efficient and versatile fleet that will allow us to provide an array of transportation services to customers in several different industries. Our business strategy is to leverage our expertise and strong customer relationships to grow the volume, efficiency, and market share in a targeted manner. Developments in the three months ended March 31, 2014 On January 6 and 21, 2014, pursuant to the cancellation of the Shipbuilding Contract for Hull No. V-387 (UP Onyx), we received $6.0 million and $11.7 million, respectively, from the two banks which had issued refund guarantees to us in connection with such vessel. The amounts received refund us for the advances paid on UP Onyx and interest accrued at 7% per annum. On February 17, 2014, we entered into a contract with a non related third party to acquire the design, engineering and drawing of four low draft pushboats for which the parties shall retain intellectual property of the drawings. We may build additional pushboats with the same specifications for our own account and for sale to third parties subject to the payment of additional royalties per vessel. 5 Factors Affecting Our Results of Operations We organize our business and evaluate performance by the following business segments: the River Business, the Offshore Supply Business and the Ocean Business. The accounting policies of the reportable segments are the same as those for the unaudited condensed consolidated financial statements. We do not have significant inter-segment transactions. Revenues In our River Business, we currently contract for the carriage of cargoes, in the majority of cases, under contracts of affreightment, or COAs. Most of these COAs currently provide for adjustments to the freight rate based on changes in the price of fuel. We also contract a portion of our river fleet on Time Charter to third parties. When transporting containers or vehicles, we charge our clients on a per-trip per unit basis. In addition, we derive revenues from the sale of new barges built at our Punta Alvear yard to third parties except for the sale of barges to a third party which are then leased back to us. In that case, neither net revenues nor manufacturing expenses are recognized and the net result from the sale of those barges is deferred in time throughout the term of the lease. Finally, under our transshipment service agreement, we will recognize revenues per ton of iron ore transshipped. In our Offshore Supply Business, we contract a substantial portion of our capacity under time charters to charterers in Brazil. We may decide to employ our vessels in the North Sea spot and/or term market or in any other markets such as West Africa. In our Ocean Business, we currently contract our tanker vessels on a time charter basis. We sell space on our container feeder vessels on a per Twenty Foot-Equivalent Unit ("TEU") basis which is very similar to a COA basis as far as recording of revenues and voyage expenses. Some of the differences between time charters and COAs are summarized below. Time Charter · We derive revenue from a daily rate paid for the use of the vessel, and · the charterer pays for all voyage expenses, including fuel and port charges. Contract of Affreightment (COA) · We derive revenue from a rate based on tonnage shipped expressed in dollars per metric ton of cargo or dollars per TEU, and · we pay for all voyage expenses, including fuel and port charges. Our ships on time charters generate both lower revenues and lower expenses for us than those under COAs. At comparable price levels both time charters and COAs result in approximately the same operating income, although the operating margin as a percentage of revenues may differ significantly. Time charter revenues accounted for 46% of the total revenues derived from transportation services in the first three months of 2014 and COA revenues accounted for 54%. With respect to COA revenues derived from transportation service in the first three months of 2014, 94% were in respect of repetitive voyages for our regular customers and 6% were in respect of single voyages for occasional customers. Our container vessels are paid on a rate based on each container shipped and is expressed in dollars per TEU. By comparison, these vessels' results are expressed similar to those vessels operating under a COA. In our River Business, demand for our cargo carrying services is driven by agricultural, mining and petroleum related activities in the Hidrovia Region. Droughts and other adverse weather conditions, such as floods, could result in a decline in production of the agricultural products we transport, which would likely result in a reduction in demand for our services. Further, most of the operations in our River Business occur on the Parana and Paraguay Rivers and any changes adversely affecting navigability of either of these rivers, such as low water levels, could reduce or limit our ability to effectively transport cargo on the rivers. In our Offshore Supply Business, we currently have ten of our PSVs operating under long-term charters with Petrobras in Brazil and one Chinese-built PSV, UP Jasper, operating in the North Sea. Our three recently acquired newbuilt PSVs UP Agate, UP Coral and UP Opal arrived in the North Sea (UK) during the first quarter of 2014. Two of them, UP Agate and UP Coral, commenced their operation during April 2014, while our UP Opal commenced in May 2014. 6 In our Ocean Business, we employed a significant part of our ocean fleet on time charter to different customers during the first three months of 2014. Expenses Our operating expenses generally include the cost of all vessel operating expenses including crewing, spares and stores, insurance, lubricants, repairs and maintenance. Generally, the most significant of these expenses are wages paid to marine personnel, marine insurance costs and the cost of repairs and maintenance. However there are significant differences in the manner in which these expenses are recognized in the different segments in which we operate. In addition to the vessel operating expenses, our other primary operating expenses include general and administrative expenses related to ship management and administrative functions. In our River Business, our voyage expenses include port expenses and bunkers as well as charter hire paid to third parties, primarily for certain harbour tugs. In our Offshore Supply Business, voyage expenses include offshore and brokerage commissions paid by us to third parties which provide brokerage services and bunker costs incurred when our vessels are repositioned between the North Sea and Brazil or from the yard where they have been built to their operating location. All these costs are fully covered by us. In our Ocean Business, our tanker vessels are generally under time charter so we do not incur bunker or significant port expenses. However through our container feeder operation, our operating expenses include bunker costs which are fully covered by us, port expenses, Terminal Handling Costs, or THC, incurred in the regular operation of our container feeder service and agency fees paid by us to third parties. It also includes container leasing, storage and insurance expense. Through our River Business, we own a repair facility for our river fleet at Pueblo Esther, Argentina, where we operate one floating dry dock, a shipyard for building barges and other vessels in Punta Alvear, Argentina, land for the construction of two terminals in Argentina, one grain loading terminal and 50% of a second terminal in Paraguay. UABL also rents offices in Asuncion, Paraguay and Buenos Aires, Argentina. Through our Offshore Supply Business, we hold a lease for office and warehouse space in Rio de Janeiro, Brazil. In addition, through Ravenscroft, we own a building located at 3251 Ponce de Leon Boulevard, Coral Gables, Florida, United States. We also hold subleases to additional office space at Avenida Leandro N. Alem 986, Capital Federal, Buenos Aires, Argentina, and rent an office in Aberdeen, Scotland. Foreign Currency Transactions Our exchange rate risk arises in the ordinary course of our business primarily from our foreign currency expenses and revenues. We are also exposed to exchange rate risk on the portion of our balances denominated in currencies other than the U.S. dollar, such as tax credits in various tax jurisdictions in South America. During the first three months of 2014, 92% of our revenues were denominated in U.S. dollars. Also, for the period ended March 31, 2014, 6% of our revenues were denominated and collected in Brazilian reais and 2% were denominated and collected in British pounds. However, 44% of our total revenues were denominated in U.S. dollars but collected in Argentine pesos, Brazilian reais and Paraguayan guaranies. During the first three months of 2014 significant amounts of our expenses were denominated in U.S. dollars and 34% of our total out of pocket operating expenses were paid in Argentine pesos, Brazilian reais and Paraguayan guaranies. Our operating results, which we report in U.S. dollars, may be affected by fluctuations in the exchange rate between the U.S. dollar and other currencies. For accounting purposes, we use U.S. dollars as our functional currency. Therefore, revenue and expense accounts are translated into U.S. dollars at the average exchange rate prevailing during the month of each transaction. Foreign currency exchange gains (losses), net are included as a component of other income (expenses), net in our unaudited condensed consolidated financial statements. Inflation, Interest Rates and Fuel Price Increases Inflationary pressures in the South American countries in which we operate may not be compensated in the short term by equivalent adjustments in the rate of exchange between the U.S. dollar and the local currencies. Additionally, revaluations of the local currencies against the U.S. dollar, even in the absence of inflation, have an incremental effect on the portion of our operating expenses incurred in those local currencies measured in U.S. dollars. Please see Foreign Currency Transactions. 7 If the London market for dollar loans between banks were to become volatile the spread between published LIBOR and the lending rates actually charged to banks in the London interbank market would widen. Interest in most loan agreements in our industry has been based on published LIBOR rates. After the financial crisis which began in 2008, however, lenders have insisted on provisions that entitle them, in their discretion, to replace published LIBOR as the base for the interest calculation with their own cost-of-funds rate. Since then, we have been required to include similar provisions in some of our financings. If our lenders were to use the interest rate on their costs of funds instead of LIBOR in connection with such provisions, our lending costs could increase significantly, which would have an adverse effect on our profitability, earnings and cash flow. As of March 31, 2014, the Company had $62.0 million of LIBOR-based variable rate borrowings under its credit facilities with IFC and OFID subject to an interest rate collar agreement, designated as cash flow hedge, to fix the interest rate of these borrowings within a floor of 1.69% and a cap of 5.0% per annum. As of March 31, 2014, the Company had $18.2 million of LIBOR-based variable rate borrowings under its credit facility with DVB, NIBC and ABN Amro subject to interest rate swaps, as economic hedges, to fix the interest rate of these borrowings between October 2012 and October 2016 at a weighted average cost of debt of 0.9% per annum, excluding margin. In addition, the Company had $18.6 million of LIBOR-based variable rate borrowings under such same facility subject to interest rate swaps designated as cash flow hedge for accounting purposes, to fix the interest rate of these borrowings between March 2014 and September 2016 at a weighted average cost of debt of 1.2% per annum, excluding margin. Finally, the Company had $18.0 million of LIBOR-based variable rate borrowings under such same facility subject to interest rate swaps designated as cash flow hedge for accounting purposes, to fix the interest rate of these borrowings between October 2014 and October 2016 at a weighted average cost of debt of 1.22% per annum, excluding margin. As of March 31, 2014, the Company had $7.5 million of LIBOR-based variable rate borrowings under its credit facility with DVB and Banco Security, subject to an interest rate swap, designated as cash flow hedge, to fix the interest rate of these borrowings at a weighted average interest rate of 3.39% per annum. Additionally, as of March 31, 2014, the Company had other variable rate debt (due 2014 through 2021) totaling $145.9 million. These debts call for the Company to pay interest based on LIBOR plus a 120-465 basis point margin range. Some of our existing financing agreements, within the terms and conditions contained in the relevant loan agreement, used a cost of funds rate in replacement of LIBOR. The interest rates generally reset either quarterly or semi-annually. As of March 31, 2014, the weighted average interest rate on these borrowings was 3.2%. A 1% increase in LIBOR or a 1% increase in the cost-of-funds used as base rate by some of our lenders would translate to a $1.5 million increase in our interest expense per year, which would adversely affect our earnings and cash flow. We have negotiated fuel price adjustment clauses in most of our contracts in the River Business. However, we may experience temporary misalignments between the adjustment of fuel in our freight contracts and our fuel purchase agreements (either positive or negative) because one may adjust prices on a monthly basis while the other adjusts prices weekly. Similarly, in some of our trades the adjustment formula may not be one hundred percent effective to protect us against fuel price fluctuations since the adjustment to our freights are generally ruled by variations reflected in international indexes such as Platts US Gulf Coast prices whereas local circumstances may alter the prices at the places where we have to buy our fuel in a different way. Additionally, as our re-engining and repowering program progresses and more pushboats in our fleet start to consume heavy fuel (as opposed to diesel oil), the adjustment formulas in our transportation contracts will gradually cease to reflect the change in our fuel costs, resulting in gradually larger misalignments between such adjustments and our fuel purchases. In the Offshore Supply Business, the risk of variation of fuel prices under the vessels' current employment is generally borne by the charterers, since they are generally responsible for the supply and cost of fuel. During their positioning voyage from their delivery shipyard up to their area of operation and if and when a vessel is off-hire for technical or commercial reasons, fuel consumption will be for owners' account. In our Ocean Business, for those vessels that operate under time charters, increases on bunker (fuel oil) costs do not have a material effect on the results of those vessels which are time chartered to third parties, since it is the charterers' responsibility to pay for fuel. When our ocean vessels are employed under COAs, however, freight rates for voyage charters are fixed on a per ton basis including bunker fuel for our account, which is calculated for the voyage at an assumed bunker cost. A rise or fall in bunker prices may have a temporary negative or positive effect on results as the case may be as the actual cost of fuel purchased for the performance of a particular voyage or COA may be higher or lower than the price considered when calculating the freight for that particular voyage. Generally, in the long term, freight rates in the market should be sensitive to variations in the price of fuel. However, a sharp rise in bunker prices may have a temporary negative effect on results since freights generally adjust only after prices have settled at a higher level. In our container feeder service, the operation of our two container feeder vessels, Asturiano and Argentino, involves some degree of fuel price fluctuation risk since we have to pay for the cost of bunkers and although we can adjust our rates per TEU in connection with these variations, we may not always be able to, or may even be unable to, pass these variations to our customers (either fully or partially) in the future, which could have an adverse effect on our results of operations. 8 Seasonality Each of our businesses has seasonal aspects, which affect their revenues on a quarterly basis. The high season for our River Business is generally between the months of March and September, in connection with the South American harvest and higher river levels. However, growth in the soy pellet manufacturing, minerals and forest industries may help offset some of this seasonality. The Offshore Supply Business operates year-round, particularly off the coast of Brazil, although weather conditions in the North Sea may reduce activity from December to February. In the Ocean Business, we employ our Product Tankers on time charters so there is no seasonality effect, while our container feeder service experiences a somewhat slower season during the first quarter due to the congestion at the main discharge terminal in Patagonia in connection with the cruise tourist season. Legal Proceedings UABL – Ciudad del Este Customs Authority On September 21, 2005, the local Customs Authority of Ciudad del Este, Paraguay issued a finding that certain UABL entities owe taxes to that authority in the amount of $2.2 million, together with a fine for non-payment of the taxes in the same amount, in respect of certain operations of our River Business for the prior three-year period. This matter was referred to the Central Customs Authority of Paraguay, or the Paraguay Customs Authority. We believed that this finding was erroneous and UABL formally replied to the Paraguay Customs Authority contesting all of the allegations upon which the finding was based. After review of the entire operations for the claimed period, the Paraguayan Central Tax Authorities, asserting their jurisdiction over the matter, confirmed that the UABL entities did pay their taxes on the claimed period, but held a dissenting view on a third issue (the tax base used by the UABL entities to calculate the applicable withholding tax). The primary case was appealed by the UABL entities before the Tax and Administrative Court, and when summoned, the Paraguayan Tax Authorities filed an admission, upon which the Court on November 24, 2006, confirmed that the UABL entities were not liable for the first two issues. Nevertheless, the third issue continued, and through a resolution which was provided to UABL on October 13, 2006, the Paraguayan Undersecretary for Taxation confirmed that, in his opinion, UABL was liable for a total of approximately $0.5 million and applied a fine of 100% of that amount. UABL entered a plea with the respective court contending the interpretation on the third issue where it claimed to be equally not liable. On October 19, 2007, we presented a report by an expert highly favorable to our position. On March 26, 2009, the Tax and Administrative Court decided that UABL was not liable for the third issue under discussion (the tax base used by UABL's entities to calculate the applicable withholding tax). On April 2, 2009, the Paraguayan Tax Authorities appealed the Tax and Administrative Court's decision to the Supreme Court. On September 22, 2010, the Paraguayan Supreme Court revoked the March 26, 2009, ruling of the Tax and Administrative Court and confirmed the decision of the Paraguayan undersecretary for taxation which condemned UABL Paraguay S.A. to pay approximately $0.6 million non-withheld taxes, $0.7 million in fines and $1.3 million in accrued due interests. We appealed the decision of the Supreme Court, seeking to clarify its ruling based on the Bona Fide basis of the UABL arguments recognized by the Court expressly in its ruling and on this appeal sought to eliminate fines and interests. Finally, in a signed agreement with the Tax Authorities on October 14, 2010, UABL paid the total amount of $1.3 million in full and final settlement of the claim and agreed to drop its appeal to the Supreme Court. In parallel with this ruling the Office of the Treasury Attorney initiated an action in respect of the other two issues concerned in this litigation (which had been terminated on November 24, 2006, with the admission of the Central Tax Authorities that no taxes were due for these two issues and the consequent dropping of the action by the plaintiffs) to review certain formal aspects of the case on the grounds that the Paraguay Customs Department did not represent the interests of Paraguay. UABL submitted a defense in relation to the action commenced by the Office of the Treasury Attorney. Subsequently, the Office of the Treasury Attorney filed a response with regard to our defense. The evidentiary stage of the proceedings has concluded and a decision of the Court is pending. Aside from the mentioned procedures, the Customs Authorities of Paraguay have reopened the proceedings against UABL S.A., UABL Paraguay S.A. and Yataity S.A. in connection with the possible reopening of the case pending a decision of the reopening of the case in court. Counsel notified the Customs to hold the proceedings until such decision of the court is received and also contest any new investigation into the matter on the grounds that the action is time barred. In one of those reopened proceedings the Customs Authorities of Paraguay made a wrong determination of the taxes owed and fines and upon UABL's request through the submission of a remedy such customs authorities issued a resolution on August 8, 2012 with a revised adjustment, where they found UABL S.A., UABL Paraguay S.A. and Yataity S.A. liable to pay approximately $0.4 million subject to a fine of 100% of that amount. Having ended the administrative proceedings, on August 10, 2012 UABL commenced judicial proceedings to obtain a court judgment to rule off the erroneous decision of the Customs Authorities based on concrete evidence that the sum due was duly paid and that no fine should then be imposed. We have been advised by UABL's counsel in the case that there is only a remote possibility that the Paraguayan Courts would find UABL liable for any of these taxes or fines still in dispute or that the final outcome of these proceedings could have a material adverse effect on the Company. UABL Paraguay S.A. – Paraguayan Customs Asuncion On April 7, 2009, the Paraguayan Customs in Asuncion commenced administrative proceedings against UABL Paraguay S.A. alleging infringement of Customs regulations due to lack of submission of import clearance documents in Paraguay for bunkers purchased between January 9, 2007, and December 23, 2008, from YPF S.A. in Argentina. Since those bunkers were purchased for consumption onboard pushboats, UABL Paraguay S.A. submitted a defense on April 23, 2009, requesting the closing of those proceedings based on the non-infringement of Customs regulations; however the proceedings were not closed. On August 21, 2009, as part of the evidence to be rendered in the Customs proceedings UABL Paraguay S.A. submitted a technical report of the Paraguayan Coast Guard stating that all parcels of bunkers purchased by UABL Paraguay S.A. from YPF S.A. were consumed onboard the push boats. We were advised that the Paraguayan Customs in Ciudad del Este also commenced administrative proceedings against UABL Paraguay S.A. for the same reasons as the Customs in 9 Asuncion, however those proceedings have been suspended. Customs Authorities appraised the bunkers and determined the corresponding import tax and fine in the amount of $2.0 million. On March 22, 2010, the Customs in Asuncion issued their ruling on the matter imposing a fine of Gs. 54,723,820 (approximately $11,700), and UABL Paraguay S.A. was going to pay the fine with the aim to end these proceedings but the Director of Customs in Asunción decided to render null that ruling and ordered evidence to be filed in respect of years 2003 to 2006 before issuing the final ruling. In parallel with this ruling the denouncing parties in Ciudad del Este submitted remedies against the decision of Customs in Asuncion arguing that such ruling was taken without bringing both dossiers together. In a similar manner, on September 20, 2010, the Paraguayan Customs in Asuncion received a complaint against UABL Paraguay S.A. alleging infringement of Customs regulations due to lack of submission of import clearance documents in Paraguay for bunkers purchased during 2009 and 2010, from YPF S.A. in Argentina. UABL Paraguay S.A. submitted its defense together with all documents related to the bunker purchases. On September 23, 2013, Customs in Asunción issued a new ruling on the matter imposing the same fine of Gs. 54.723.820 (approximately $12,000) but the denouncing parties appealed such decision. On October 10, 2araguay S.A. submitted its reply to the appeal. On November 22, 2013, Customs in Asunción issued a new ruling determining that UABL Paraguay S.A. would owe taxes in the amount of Gs. 6.028.317.852 (approximately $1.37 million) together with a fine for non- payment of the taxes in the same amount. On December 26, 2013, UABL Paraguay S.A. commenced legal proceedings in order to reverse the referred decision. Our local counsel is of the opinion that the competent Court will overturn the Custom´s ruling, and that therefore there is only a remote possibility that these proceedings will have a material adverse financial impact on the consolidated financial position or result of operations of the Company. Oceanpar S.A. and UABL Paraguay S.A. - Customs investigation in connection with re-importation of barges subject to conversion Oceanpar S.A. was notified of this investigation on June 17, 2011. The matter under investigation is whether UABL Paraguay S.A. paid all import taxes and duties corresponding to the re-importation of barges submitted to conversion in foreign yards. On June 24, 2011, Oceanpar S.A. and UABL Paraguay S.A. submitted the evidence of all payments effected in 2008 corresponding to the re-importation of these barges. The evidentiary stage of the proceedings was concluded and the Customs issued its ruling on the matter imposing a fine of Gs. 2.791.514.822 (approximately $0.6 million). Oceanpar S.A. and UABL Paraguay S.A. made an administrative submission asking for a reconsideration of the decision, which was rejected on June 18, 2013. On July 18, 2013, Oceanpar S.A. and UABL Paraguay S.A. commenced judicial proceedings in order to appeal the said decisions. Our local counsel has advised that there is only a remote chance that these proceedings will have a material adverse impact on the consolidated financial position or result of operations of the Company. UABL Paraguay S.A. - Paraguayan Tax Authority On December 15, 2011, as a result of a previous investigation, the Paraguayan Tax Authorities gave notice that UABL Paraguay S.A. would have improperly used some fiscal credit and suggested some rectifications to be made. The aforementioned tax authorities also informed that UABL Paraguay S.A. may owe taxes due to differences in the rate applied to certain fiscal remittance incomes related to the operation of some barges under leasing. We believe that this finding is erroneous and UABL Paraguay S.A. commenced administrative proceedings on December 23, 2011, in order to refute the said findings and formally replied to all of the allegations upon which the finding was made. A decision of the administrative authorities is now pending. The potential amount in dispute has not been calculated yet but it should not exceed approximately $3.0 million. The proceedings are purely administrative at this point and if the tax authority should decide to insist with their opinion the Company intends to contest the same in a judicial court. Our local counsel has advised that there is only a remote chance that these proceedings, when ultimately resolved by a judicial court, will have a material adverse impact on the consolidated financial position or result of operations of the Company. Obras Terminales y Servicios S.A. – Judicial Administration On August 16, 2009, Mrs. Maria L. Rodriguez-Mendieta (hereinafter the "Plaintiff") commenced legal proceedings in Ciudad del Este, Paraguay against Obras Terminales y Servicios S.A. (hereinafter "OTS"), UABL Terminals (Paraguay) S.A., our subsidiary in the River Business, certain directors and representatives in our River Business, and some of Mr. Abadie's successors and assigns. The Plaintiff alleges to be the holder of 50% of the capital stock of OTS that belongs to the Abadie family. OTS is the Company's 50% subsidiary that owns Tres Fronteras terminal. On August 21, 2009, the competent court granted an injunction to intervene OTS by appointing a Judicial Manager who replaced OTS' board of directors, while the appeal of this injunction is still pending such a court decision continues in effect. The Plaintiff is arguing that an extraordinary shareholders meeting of OTS held in 2005 resolved to increase the capital stock and consequently the whole of OTS' shares certificates were substituted prejudicing her rights since her shares certificates were neither cancelled nor substituted by new certificates. The Plaintiff is requesting the Paraguayan court: a) to recognize her capacity of shareholder of OTS in substitution of the Abadie family; b) payment of dividends; c) nullity of some legal acts; and d) removal of OTS' managers. All defendants have submitted their defenses before the competent court, however due to several motions and preceding exceptions, the evidence stage has not been reached yet. We have been advised by local counsel that if the Plaintiff succeeds in her plead, it will only affect the Abadie family without causing any financial material adverse effect on the remaining 50% capital stock of OTS that belongs to UABL Terminals (Paraguay) S.A. 10 Ultrapetrol S.A. – Argentine Secretary of Industry and Argentine Customs Office On June 24, 2009, Ultrapetrol S.A. (hereinafter "UPSA") requested to the Argentine Secretary of Industry, an authorization to re-export some unused steel plates that had been temporarily imported for industrialized conversion by means of vessels repairs. The total weight of those steel plates was 473 tons and their import value was approximately $0.37 million. The request of UPSA to the Secretary of Industry was based on the cancellations made by some related shipping companies that had formerly requested repair services for their vessels. Such repairs cancellations prevented UPSA to conduct the industrialized conversion of the above referred steel plates. On August 7, 2009, since UPSA commenced negotiations with two shipping companies for repairing some of their vessels, a time extension was requested to the Argentine Secretary of Industry, and alternatively it was also requested to grant the previously requested authorization to re-export the steel plates without industrialized conversion. On January 21, 2010, the competent authority rejected the time extension request and did not resolve the alternative authorization request. On February 25, 2010, UPSA made an administrative submission asking for a reconsideration of the decision, which was rejected on April 27, 2010. On November 4, 2011, UPSA submitted an administrative appeal before the Ministry of Industry, and its decision is still pending. In the event that steel plates cannot be exported, payable import duties and Customs' charges would amount to approximately $0.9 million, however in case of payment UPSA would have offsetting-tax credits amounting to approximately $0.3 million. We have been advised by local counsel that there is a positive prospect of obtaining the requested authorization for re-exporting the steel plates and we do not expect the resolution of these administrative proceedings to have a material adverse impact on the consolidated financial position or result of operations of the Company. Ultrapetrol S.A. – Assessment by Argentinean Tax Authority On October 11, 2013, UPSA took notice of a possible administrative proceeding against it by the Argentine Tax Authority in connection with an alleged undue application of a double taxation treaty between Argentina and Spain for fiscal years 2006 to 2010. As a result of the Argentine Tax Authority's initial assessment, a difference amounting to approximately $0.2 million plus interests would be due. On April 14, 2014, following local counsel advice, UPSA paid the total sum of ARS 3.257.070,61 (approximately $ 0.35 million) including capital, interests and a fine. With this payment, the case can be considered concluded. UABL Paraguay S.A. – Paraguayan Customs Authority – Alleged Cargo Manifest Infringement On October 24, 2013 Paraguayan Customs Authorities served notice to UABL Paraguay S.A. (UABLPY) of the commencement of administrative proceedings for an alleged infringement of Customs regulations. Said proceedings were commenced as a result of a complaint submitted against a shipping agency and three shipping companies, including UABLPY, for an alleged infringement on eleven cargo manifests of gas oil consigned to the Paraguayan State Owned Oil company, Petropar, and Petromar. Only one of those cargo manifests, issued on December 6, 2008, was related to the carriage of 2,915 m3 of gasoil onboard a tank barge operated by UABLPY. On November 1, 2013 UABLPY filed a defense before Customs stating that the cargo of gas oil was carried in full compliance of international trade regulations and was discharged in Paraguay and delivered in total to its consignees in accordance with cargo documentation and Customs regulations. Likewise, in its defense submission, UABLPY requested Customs to summon consignees, who should have paid all import duties corresponding to such cargo and who would be ultimately responsible for any unpaid import duties. Local counsel has advised that the amount could be in the region of $0.5 million. However, the amount involved has not been determined by the Customs and therefore could result in litigation for a larger sum. Our local counsel has further advised that in view of the company's lack of responsibility over the cargo after its discharge, there is only a remote possibility that these proceedings, when ultimately resolved by a court of justice, would have a material adverse impact on the consolidated financial position or results of operations of the Company. Various other legal proceedings involving us may arise from time to time in the ordinary course of business. However, we are not presently involved in any other legal proceedings that, if adversely determined, would have a material adverse effect on us. 11 Results of Operations Three months ended March 31, 2014, compared to three months ended March 31, 2013. The following table sets forth certain unaudited historical statements of operations data for the periods indicated above derived from our unaudited condensed consolidated statements of income expressed in thousands of dollars: Three Months Ended March 31, Percent Change Revenues Attributable to River Business $ $ 5% Attributable to Offshore Supply Business 27% Attributable to Ocean Business 4% Total revenues 11% Voyage and manufacturing expenses Attributable to River Business 22% Attributable to Offshore Supply Business -19% Attributable to Ocean Business -20% Total voyage and manufacturing expenses 12% Running costs Attributable to River Business -5% Attributable to Offshore Supply Business 27% Attributable to Ocean Business -17% Total running costs 0% Amortization of dry dock and intangible assets 81% Depreciation of vessels and equipment 13% Administrative and commercial expenses 8% Other operating income, net 23% Operating profit 161% Financial expense 9% Financial loss on extinguishment of debt Foreign currency exchange gains (losses), net -52% Financial income 10 76 -87% Loss on derivatives, net Investment in affiliates 19% Other, net 25 Total other (expenses) 0% Loss before income taxes -78% Income tax expenses 140% Net income attributable to non-controlling interest Net loss attributable to Ultrapetrol (Bahamas) Limited $ $ -19% Revenues. Total revenues from our River Business increased 5% from $39.3 million in the three months ended March 31, 2013, to $41.3 million in the same period of 2014. This $2.0 million increase results mainly from a $5.6 million increase in revenues related to the sale of barges constructed at our yard in Punta Alvear; partially offset by a $3.6 decrease in revenues from river operations related to a 28% decrease in net tons transported as compared to the first quarter of 2013 resulting from the time charter of 100 of our barges and 4 pushboats which did not carry cargo in 2014 but generated daily earnings whereas in 2013 this equipment was employed under COAs (please refer to description of time charter and COA elsewhere in this report). 12 Total revenues from our Offshore Supply Business increased by 27% from $21.6 million in the three months ended March 31, 2013, to $27.4 million in the same period of 2014. This $5.8 million increase is primarily attributable to a combined $5.4 million increase in revenues of our UP Amber and UP Pearl which commenced operations with Petrobras on August 1, 2013, and November 25, 2013, respectively, and to a combined $1.6 million increase in revenues from our UP Agua-Marinha, UP Esmeralda, UP Diamante and UP Topazio mainly attributable to their contract renewals at higher rates; partially offset by a combined $0.6 million decrease in revenues of our UP Turquoise, UP Rubi and UP Safira related to offhire days during the first quarter of 2014 and to a $0.5 million decrease in revenues of our UP Jasper on account of lower average spot rates in the North Sea than those experienced in the first quarter of 2013. Total revenues from our Ocean Business increased $0.8 million, from $16.9 million in the three months ended March 31, 2013, to $17.7 million in the same period of 2014, or 4%. This increase is mainly attributable to a $0.5 million increase in revenues of our Product Tankers mostly related to the rate increase of our Amadeo as from September 2013. Voyage and manufacturing expenses. In the three months ended March 31, 2014, voyage expenses of our River Business were $23.7 million, as compared to $19.4 million for the same period of 2013, an increase of $4.3 million, or 22%. This increase is mainly attributable to a $4.9 million increase related to the manufacturing expenses incurred in the construction of barges for third parties in our Punta Alvear yard; partially offset by a $0.6 million decrease in fuel and voyage expenses as a result of part of our equipment being on time charter. In the three months ended March 31, 2014, voyage expenses of our Offshore Supply Business were $0.8 million, as compared to $0.9 million in the same period of 2013. This decrease is primarily attributable to a $0.3 million decrease in the commissions paid by our vessels operated in Brazil and to a $0.2 million charge against our UP Agua-Marinha and UP Rubi for underperformance under their charter contracts during the first quarter of 2013; partially offset by a combined $0.2 million increase in voyage expenses related to the acquisition of our UP Agate, UP Coral and UP Opal in October 2013 and to a $0.1 million increase in the voyage expenses on our UP Jasper operating in the North Sea. In the three months ended March 31, 2014, voyage expenses of our Ocean Business were $4.6 million, as compared to $5.7 million for the same period of 2013, a decrease of $1.1 million, or 20%. This decrease is primarily attributable to a combined $1.0 million decrease in voyage expenses of our Asturiano and Argentino mostly related to lower other voyage expenses and fuel consumption of our Asturiano on account of its drydock . Running costs. In the three months ended March 31, 2014, running costs of our River Business were $13.3 million, as compared to $14.1 million in the same period of 2013, a decrease of $0.8 million, or 5%. This decrease is mainly attributable to a $1.1 million decrease in crew expenses partially due to the devaluation of the local currency in Argentina; partially offset by a $0.3 million increase in insurance costs. In the three months ended March 31, 2014, running costs of our Offshore Supply Business were $10.6 million, as compared to $8.4 million in the same period of 2013, an increase of $2.2 million, or 27%. This increase in running costs in the first quarter of 2014 is mainly attributable to a $1.5 million increase related to the delivery of our UP Amber and UP Pearl from the yard in India on January 30, 2013, and August 12, 2013, respectively, and to a $0.7 million increase in repairs and maintenance of the rest of our PSV fleet. In the three months ended March 31, 2014, running costs of our Ocean Business were $7.5 million, as compared to $9.0 million in the same period of 2013, a decrease of $1.5 million, or 17%. This decrease resulted mainly from a decrease in crew costs on our ocean fleet related to the recent devaluation of the local currency in Argentina. Amortization of drydocking and intangible assets. Amortization of drydocks and intangible assets in the three months ended March 31, 2014, were $1.3 million, as compared to $0.7 million for the same period of 2013, an increase of $0.6 million, or 81%. This increase is primarily attributable to a $0.2 million increased level of amortization of drydocking of some of our pushboats in our River Business and to a $0.2 million increased level of amortization of drydock of our UP Esmeralda and UP Safira on account of their drydocks during the second quarter of 2013. Depreciation of vessels and equipment. Depreciation of vessels and equipment for the three months ended March 31, 2014, was $10.6 million as compared to $9.4 million in the same period of 2013. This $1.2 million increase is mainly attributable to a $0.7 million increase related to the acquisition of our UP Agate, UP Coral and UP Opal in October 2013, and to a $0.5 million increase related to the delivery of our UP Amber and UP Pearl from the yard in India on January 30, 2013, and August 12, 2013, respectively. Administrative and commercial expenses. Administrative and commercial expenses were $9.5 million in the three months ended March 31, 2014, as compared to $8.8 million in the same period of 2013, resulting in an increase of $0.7 million or 8%. This variation is mainly associated to a $0.5 million increase in wages in our River Business. 13 Other operating income, net. Other operating income was $0.6 million in the three months ended March 31, 2014, virtually unchanged when compared with other operating income of $0.5 million in the same period of 2013. Operating profit (loss). Operating profit for the three months ended March 31, 2014, was $5.0 million, an increase of $3.1 million from an operating profit of $1.9 million for the same period of 2013. This increase is mainly attributable to a $3.7 million increase in operating profit of our Ocean Business from an operating loss of $1.5 million in the first quarter of 2013 to an operating profit of $2.2 million in the same period of 2014 mainly associated to the operation of our Asturiano and Argentino and to contract renewals on our Product Tankers; to a $2.0 million increase in operating profit of our Offshore Supply Business from $7.4 million in the first quarter of 2013 to $9.4 million in the same period of 2014 mainly associated to our UP Amber and UP Pearl which commenced operations with Petrobras on August 1, 2013, and November 25, 2013, respectively, and to contract renewals at higher rates of our UP Agua-Marinha, UP Esmeralda, UP Diamante and UP Topazio; partially offset by a $2.6 million increase in our River Business operating loss from $3.9 million in the first quarter of 2013 to a $6.5 million operating loss in the same period of 2014 driven mainly by the 28% decrease in net tons transported. Financial expense. Financial expense increased $0.8 million to $8.7 million in the three months ended March 31, 2014, as compared to $7.9 million in the same period of 2013. This variation is mostly explained by the refinancing of our $180.0 million Senior Notes due 2014 with our new $225.0 million Senior Notes due 2021 on June 10, 2013, and by a higher average debt balances in 2014 in our Offshore Supply Business. Financial loss on extinguishment of debt. Financial loss on extinguishment of debt was nil in the three months ended March 31, 2014, as compared to $3.6 million in the same period of 2013.This decrease in mainly attributable to the extinguishment of our Senior Convertible Notes due 2017 on January 23, 2013, and the extinguishment of our DVB-NIBC $42.0 million credit facility on January 24, 2013. Foreign currency exchange gains (losses), net. Foreign currency exchange gains for the three months ended March 31, 2014, was $3.0 million, compared to $6.3 million in the same period of 2013. This $3.3 million decrease is mainly attributable to higher cash foreign currency exchange gains in some of our subsidiaries and exchange differences affecting the settlement of some River Business operating expenses during the three months ended March 31, 2013. Income taxes (expenses). The income tax expense for the three months ended March 31, 2014, was $3.9 million, compared to $1.6 million in the same period of 2013. This $2.3 million variation is mainly attributable to a $1.5 million charge attributable to a higher pretax income in our Argentinean subsidiaries operating in the River and Ocean Business and to a $0.6 million charge attributable to a higher pretax income in Brazil in our Offshore Supply Business. Non-controlling interest. Non-controlling interest decreased $0.3 million. This decrease is attributable to the acquisition of the remaining 5.55% ownership in UP Offshore (Bahamas) Limited from Firmapar Corp. on July 5, 2013. Liquidity and Capital Resources We are a holding company and operate in a capital-intensive industry requiring substantial ongoing investments in revenue producing assets. Our subsidiaries have historically funded their vessel acquisitions through a combination of debt, shareholder loans, cash flow from operations and equity contributions. The ability of our subsidiaries to make distributions to us may be restricted by, among other things, restrictions under our credit facilities and applicable laws of the jurisdictions of their incorporation or organization. At March 31, 2014, we had aggregate indebtedness of $491.6 million, consisting of $225.0 million aggregate principal amount of our 2021 Notes, indebtedness of our subsidiary UP Offshore Apoio Maritimo Ltda. under a senior loan facility with DVB Bank AG, or DVB, of $5.7 million and $14.4 million under a loan facility with BNDES, indebtedness of our subsidiary UP Offshore (Bahamas) Ltd. of $39.1 million under two senior loan facilities with DVB and $30.0 million under an additional senior loan agreement with DVB and Banco Security as co-lenders, indebtedness of our subsidiary Ingatestone Holdings Inc. of $56.8 million under a senior loan facility with DVB, NIBC and ABN Amro as co-lenders, indebtedness of our subsidiary Linford Trading Inc. of $31.2 million under a senior loan facility with DVB and NIBC, indebtedness of our subsidiary Stanyan Shipping Inc. of $5.4 million under a senior loan facility with Natixis, indebtedness of our subsidiaries UABL Barges (Panama) Inc., Marine Financial Investment Corp., Eastham Barges Inc. and UABL Paraguay S.A. of $49.6 million in the aggregate under two senior loan facilities with IFC, indebtedness of our subsidiary UABL Paraguay S.A. of $12.4 million under a senior loan facility with OFID, and indebtedness of our subsidiaries UABL Paraguay S.A. and Riverpar S.A. of $22.1 million under a senior loan facility with IFC and OFID as co-lenders and accrued interest of $7.5 million. At March 31, 2014, we had cash and cash equivalents on hand of $81.7 million plus $11.2 million in current restricted cash, making a total of $92.9 million. 14 Operating Activities In the three months ended March 31, 2014, cash flow provided by operations was $14.1 million compared to $3.8 million in the same period of 2013. Net loss for the three months ended March 31, 2014, was $(4.8) million as compared to a net loss of $(5.6) million in the three months ended March 31, 2013, a decrease of $0.8 million. Cash flow from operating activities increased by $10.2 million to $14.1 million in the three months ended March 31, 2014, from $3.9 million in that same period of 2013. This increase in cash flow from operations is mainly attributable to an aggregate increase of $5.5 million in the Gross Profit Contribution (defined as hire or freight revenues minus voyage expenses and running costs), or GPC, during the period resulting from an increase of $3.7 million from our Offshore Supply Business mostly related to our UP Amber and UP Pearl which commenced operations with Petrobras on August 1, 2013, and November 25, 2013, respectively, and to contract renewals at higher rates of our UP Agua-Marinha, UP Esmeralda, UP Diamante and UP Topazio; to a $3.4 million increase in GPC of our Ocean Business from $2.2 million in the three months ended 2013 as compared to the same period of 2014 mostly attributable to the operation of our Asturiano and Argentino and to contract renewals on our Product Tankers; partially offset by a $1.7 million decrease in GPC of our River Business mostly related to the 28% decrease in net tons transported. In addition, we had a $13.3 million net cash generation due to the net change in assets and liabilities period on period, mainly associated to our barge building activity, a $3.3 million decrease in cash provided by foreign currency exchange gains, a $2.1 million increase in cash used to fund drydocking expenditures and a $0.7 million increase in cash used for general and administrative expenses. Investing Activities During the three months ended March 31, 2014, we disbursed $9.9 million in the construction of new barges at our Punta Alvear Yard, $2.4 million in a new midstream transshipment station, $2.0 million in the construction of new line and port pushboats, $1.3 million to fund drydocks on some of our pushboats, $0.8 million in the refurbishment of our Paraná Iron, $0.5 million in upgrade works and new constructions in our Punta Alvear yard and $0.4 million in the import duties of two tank barges into Paraguay, in our River Business; $1.3 million in the reconfiguration of our recently acquired PSVs UP Agate, UP Coral and UP Opal and $0.3 million to fund drydocks, in our Offshore Supply Business; and $1.6 million to fund drydocks, mostly of our Asturiano, in our Ocean Business. During the three months ended March 31, 2014, we received $17.7 million pursuant to the cancellation of the Shipbuilding Contract for Hull No. V-387 (UP Onyx) in our Offshore Supply Business. Financing Activities Net cash used in financing activities decreased $91.1 million from cash used of $96.0 million in the three months ended March 31, 2013, to a cash use of $4.9 million in the same period of 2014. This decrease is mainly attributable to the $80.0 million prepayment of our Senior Convertible Notes in the three months ended March 31, 2013, to $10.4 million and $20.8 million used in the early repayment in the three months ended March 31, 2013, of our DVB-Natixis and DVB-NIBC loan facilities, respectively, to a $4.1 million used in the repayment of a short-term credit facility with DVB in the three months ended March 31, 2013, to a $3.2 million decrease in cash used in other financial activities; partially offset by cash provided of $25.9 million from long-term financial debt during the three months ended March 31, 2013, and by a $1.6 million increase cash used in scheduled repayments on long-term financial debt. Future Capital Requirements Our near-term cash requirements are related primarily to funding operations, constructing new vessels, potentially acquiring other assets including second-hand ocean vessels, rebottoming some of our barges, funding the construction of barges in our new shipyard at Punta Alvear and replacing the engines in our line pushboats with new engines that burn heavy fuel which has been historically less expensive than the types of fuel currently used. We estimate that for the remainder of 2014, we will invest between $5.0 million and $11.0 million in the construction of new barges at our Punta Alvear Yard, $15.2 million in the construction of new line and port pushboats, $4.1 million for a new midstream transshipment station, $1.5 million in upgrade works and new constructions in our Punta Alvear yard, $1.5 million in our fleeting and repair yard in Paraguay (Chaco-I) and $0.7 million for an upgrade of the operating system, in our River Business. In addition, we currently estimate that we will invest between $8.5 and $10.0 million in the conversion of our UP Coral which includes the purchase of a special crane and $1.7 million in the reconfiguration of our recently acquired PSVs UP Agate, UP Coral and UP Opal, in our Offshore Supply Business. Finally, we expect to disburse an aggregate amount of $2.2 million in drydock expenses. We may order additional vessels and or incur other capital expenditures, which are not discussed above or contemplated at this time. The funds will be disbursed at various times over the next few years and, accordingly, are subject to significant uncertainty. We may in the future incur indebtedness to fund some of our other initiatives, which we are currently funding through our cash flow from operations. We cannot provide assurance that our actual cash requirements will not be greater than we currently expect. If we cannot generate sufficient cash flow from operations, we may obtain additional sources of funding through capital market transactions, although it is possible these sources will not be available to us. 15 Supplemental Information The following tables reconcile our Adjusted Consolidated EBITDA to our net cash provided by (used in) for the three months ended March 31, 2014 and 2013: Three Months Ended March 31, Net cash provided by operating activities $ $ Net cash (used in) investing activities ) ) Net cash (used in) provided by financing activities ) ) Net cash provided by (used in) operating activities $ $ Plus Adjustments Increase / decrease in operating assets and liabilities ) Expenditure for dry docking Income taxes expenses Financial expenses Allowance for doubtful accounts ) ) Net income attributable to non-controlling interest ) Loss on derivatives, net ) Yard EBITDA from Touax barge sale ) Other adjustments ) ) Adjusted Consolidated EBITDA $ $ 16 The following tables reconcile our Adjusted Consolidated EBITDA to our segment operating (loss) profit for the three months ended March 31, 2014, and 2013, on a consolidated and a per segment basis: Three Months Ended March 31, 2014 River Offshore Supply Ocean TOTAL Segment operating (loss) profit $ ) $ $ $ Depreciation and amortization Investment in affiliates / Net income attributable to non-controlling interest in subsidiaries ) ) ) Loss on derivatives, net (1
